DETAILED ACTION
 	Claims 1-17 are pending. This action is in response to the papers filed 12/6/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kristian Sullivan on 12/15/2021.
The application has been amended as follows: 
In the claims:
Claim 14, line 17, “the bottom.” has been changed to - -the bottom wall, - -.
The reason for the change is to correct the antecedent basis issue.
Specification
Applicant’s amendments overcome the objections to the specification.
Claim Objections
Applicant’s argument overcomes the prior objection.
Claim Rejections - 35 USC § 112
Applicant’s argument overcomes the prior rejection.
Allowable Subject Matter
Claims 1-17 are allowed.  
 	Applicant’s argument filed 11/4/2021 are persuasive. 
 	None of the prior art discloses or renders as obvious “the valve housing part comprises a cylindrical shape having a bottom wall and a top, wherein the bottom wall separates the pipe part from the valve housing part, wherein the open end is positioned on the top, wherein the pair of flat surfaces are positioned on the bottom wall, and wherein the valve opening passes through the bottom wall, between the pair of flat surfaces” in combination with the rest of the limitations in claim 1 and 14. 
          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753